DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed October 28, 2020. As directed by the amendment: Claims 1, 7, 10, and 12 have been amended. Claims 6 and 14 have been cancelled. Claims 17-28 were withdrawn. Claims 1-5, 7-13, and 15-28 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 12, the phrase “the axial elongation and radial rotation” should be re-written as --the axial elongation and the radial rotation--. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: In ll. 8, the phrase “the axial elongation and radial rotation” should be re-written as --the axial elongation and the radial rotation--. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (US 2011/0144703), herein referred to as Krause.
Regarding claim 1, Krause discloses an apparatus (10) (figure 3) for generating active compression of bone segments (Abstract) comprising a distal bone engagement portion (11), a proximal bone engagement portion (12), a central portion (13) configured to (i.e. capable of) promote axial elongation (e.g. tension, ¶17) and radial rotation (e.g. bendable or torsion, ¶4, ¶17) of the apparatus (10) during placement of the apparatus between the bone segments, the central portion (13) interposed between the proximal bone engagement portion (12) and the distal bone engagement portion (11) and having a perforation (8) formed through a side wall (figure 6) of the central portion (13), a limiting feature (65, 66) formed by opposing sides of the perforation (8) (see figure 6 below) that constrains the axial elongation (e.g. tension, ¶17) and the radial rotation (e.g. bendable or torsion, ¶4, ¶17) of the apparatus (10).

    PNG
    media_image1.png
    497
    748
    media_image1.png
    Greyscale

Regarding claim 2, Krause discloses wherein the apparatus (10) has a unitary contiguous structure (figure 3).
Regarding claim 3, Krause discloses wherein the apparatus (10) is cannulated (¶66).
Regarding claim 4, Krause discloses wherein the proximal bone engagement portion (12) comprises threads (16) having a pitch (¶72 and figure 4) that are distinct from a pitch of threads (14) of the distal bone engagement portion (11) (¶72 and figure 4).
Regarding claim 5, Krause discloses wherein the distal bone engagement portion (11) comprises threads (14) (figure 3).
Regarding claim 7, Krause discloses wherein the limiting feature (65, 66) also limits a change in a circumference of the apparatus (¶17).

Regarding claim 9, Krause discloses wherein the limiting feature (65, 66) has a stepped shape (figure 6).
Regarding claim 11, Krause is capable of having wherein the change in the dimension of the apparatus comprises a change in dimension of the apparatus (¶17) over a period of greater than 12 hours as this is considered functional, wherein the apparatus is used in two or more fragments of fractured bone in the body (¶5).
Regarding claim 12, Krause discloses an apparatus (10) (figure 3) for generating active compression of bone segments (Abstract) comprising a cannulated body (¶66) having a compression preload feature (¶72, ¶74, figure 3), a perforation (8) formed through a sidewall (figure 6) of the cannulated body (figure 3), and the cannulated body (¶66) configured to (i.e. capable of) promote axial elongation (e.g. tension, ¶17) and radial rotation (e.g. bendable or torsion, ¶4, ¶17) upon deformation (¶17) of the perforation (8) through an activation of the compression preload feature (figure 3), the axial elongation (e.g. tension, ¶17) and the radial rotation (e.g. bendable or torsion, ¶4, ¶17) constrained by corresponding change limiting features (65, 66) formed in opposing sides of the perforation (8) (see figure 6 above).
Regarding claim 13, Krause discloses wherein an exterior of the sidewall of the cannulated body comprises threads (14, 16).
Regarding claim 15, Krause discloses wherein the compression preload feature comprises a plurality of threads (14, 16) having different pitches (¶72 and figure 4) formed on an exterior of the sidewall of the cannulated body (figure 4).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2011/0144703).
Regarding claim 10, Krause’s apparatus discloses all the features/elements as claimed including the perforation (8) but lacks wherein the perforation is formed through the sidewall perpendicular to a longitudinal central axis of a shaft of the apparatus and parallel to a radial direction of the shaft.
However, Krause teaches in an alternative embodiment, the perforation (160) (figures 20-22) is formed through the sidewall (figures 20-22) perpendicular to a longitudinal central axis of a shaft of the apparatus (considered as a longitudinal axis) and parallel to a radial direction of the shaft (figures 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krause’s perforation with wherein the perforation is formed through the sidewall perpendicular to a longitudinal central axis of a shaft of the apparatus and parallel to a radial direction of the shaft as taught by .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 15/945,683 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the co-pending application claims lies in the fact that the co-pending application claims includes more elements and are thus, more specific. Thus, the co-pending application is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 7-11, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, of the Remarks are directed to the amended claims 1 and 12 and the reference Krause. Applicant argues on page 10 of the Remarks that “As is readily seen, the slot 8 of Krause consists of closely interlocking teeth 65, 66 and there is nothing about the geometry of the interlocking teeth that would promote axial elongation or radial rotation during insertion of the screw 10 into a bone.” and “the teeth 65, 66 have no mating angled faces”. However, the Examiner respectfully disagrees because as generally claimed, Krause discloses a limiting feature (65, 66) formed by opposing sides of the perforation (8) (figure 6) that constrains the axial elongation (via tension, ¶17) and the radial rotation (e.g. bendable or torsion, ¶4, ¶17) of the apparatus (10). The Examiner further notes there is a gap (see figure 6 above) in between elements 65 and 66 inasmuch as applicant’s. Teeth 65 and teeth 66 do have mating angled faces as shown in figure 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SI MING KU/Primary Examiner, Art Unit 3775